ACCEPTED
                                                                                 14-14-00807-cv
                                                                FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                           5/22/2015 5:55:27 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


                    No. 14-14-00807-CV
           ___________________________________________
                                                          FILED IN
                                                   14th COURT OF APPEALS
                   IN THE COURT OF APPEALS            HOUSTON, TEXAS
           FOR THE FOURTEENTH DISTRICT OF TEXAS    5/22/2015 5:55:27 PM
                                                   CHRISTOPHER A. PRINE
           ___________________________________________      Clerk

    THE PETROLEUM WORKERS UNION OF THE REPUBLIC OF MEXICO,
                                           APPELLANT

                                  V.

JAMES GOMEZ, AS RECEIVER FOR ARRIBA LIMITED, AND CARLOS RYERSON,
                                               APPELLEES


                                  &
                    No. 14-14-00834-CV
           ___________________________________________

                  IN THE COURT OF APPEALS
           FOR THE FOURTEENTH DISTRICT OF TEXAS
           ___________________________________________

                          CARLOS RYERSON,
                                                   APPELLANT

                                  V.

    THE PETROLEUM WORKERS UNION OF THE REPUBLIC OF MEXICO,
                                           APPELLEES
           ___________________________________________

            On Appeal from the 281st Judicial District Court
      Harris County, Texas, the Hon. Sylvia A. Matthews presiding
                Trial Court Cause No. 1985-35446-AC
           ___________________________________________
              SECOND AGREED MOTION TO EXTEND TIME
                  TO FILE BRIEFS AS APPELLANTS

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      All parties to these appeals—Appellant/Cross-Appellee The Petroleum

Workers    Union    of   the   Republic       of   Mexico   (the   “Union”);   Cross-

Appellant/Appellee James Gomez, as Receiver for Arriba Limited (“Arriba”); and

Appellant/Appellee Carlos Ryerson—jointly request a 14-day extension of time to

file their respective Briefs as Appellants, and would respectfully show the Court as

follows:

      All appellants’ respective opening briefs are currently due May 27, 2015.

The parties jointly request a 14-day extension of time to file their briefs, making

these briefs due Wednesday, June 10, 2015. This is the parties’ second request for

an extension of time regarding their briefs as appellants, as the Court previously

granted the parties’ agreed motion to enter a briefing schedule. At this time, the

parties are not seeking modification of the current deadlines for filing their briefs

as appellees (August 25, 2015) or reply briefs (October 9, 2015).

      Counsel for the Union needs additional time to prepare and file its brief

because its counsel has been working to comply with concurrent deadlines in trial

and appellate matters, including participating in a 7-day trial in Nueces County that

concluded on May 19, 2015. Counsel for Ryerson also needs additional time

because he has been working to comply with concurrent deadlines in other matters.
                                          2
Counsel for Arriba has no objection, does not oppose, and therefore joins in this

motion to extend time. The parties also desire to keep the briefing deadlines for all

appellants consistent. In addition, both the Union and Arriba have had to request

that the district court clerk prepare and file a supplemental clerk’s record

containing documents that were originally requested but not included in the clerk’s

record. To the extent the clerk has not supplemented the record as requested, or as

may be subsequently requested, before the proposed June 10, 2015 deadline, the

parties will not object to any party filing an opening brief on June 10 with citations

to the imaged documents at the district court that were omitted from the clerk’s

record, and then filing a subsequent supplemental brief to include citations to the

supplemental clerk’s record once it has been transmitted by the clerk.

                                     PRAYER

      Appellant/Cross-Appellee The Petroleum Workers Union of the Republic of

Mexico; Cross-Appellant/Appellee James Gomez, as Receiver for Arriba Limited;

and Appellant/Appellee Carlos Ryerson respectfully request that the Court grant

this joint motion and extend the deadline for each party to file its respective brief

as appellant until Wednesday, June 10, 2015.




                                          3
    Respectfully submitted,


    /s/ Michael Choyke
    Paul Simon
    State Bar No. 24003276
    SIMON HERBERT & MCCLELLAND, LLP
    3411 Richmond Ave., Ste. 400
    Houston, Texas 77046
    (713) 987-7100
    (713) 987-7120 (fax)
    psimon@shmsfirm.com
    Michael Choyke
    State Bar No. 00793504
    WRIGHT & CLOSE, LLP
    One Riverway, Suite 2200
    Houston, Texas 77056
    (713) 572-4321
    (713) 572-4320 (fax)
    choyke@wrightclose.com
    ATTORNEYS FOR
    THE PETROLEUM WORKERS
    UNION OF THE REPUBLIC
    OF MEXICO

    /s/ Michael J. Perez (by permission)
    Michael J. Perez
    PEREZ & WILSON, LLP
    750 B Street, Suite 3300
    San Diego, California 92101
    (619) 741-0282
    (619) 460-0437 (fax)
    perez@perezwilson.com

    Steven Ward Williams
    SMITH SOVIK KENDRIG & SUGRET, PC
    250 S. Clinton Street, Suite 600
    Syracuse, New York 13202
    (315) 474-2911
4
    (315) 474-6015 (fax)
    swilliams@smithsovik.com

    Brian A. Calhoun
    State Bar No. 24044827
    CALHOUN, BHELLA, & SECHREST, LLP
    325 N. St. Paul St., Suite 2300
    Dallas, Texas 75201
    (214) 981-9258
    (214) 981-9203 (fax)
    bcalhoun@cbsattorneys.com
    ATTORNEYS FOR
    JAMES GOMEZ, AS RECEIVER
    FOR ARRIBA LIMITED

    /s/ Carlos Ryerson (by permission)
    Carlos Ryerson
    State Bar No. 17492500
    RYERSON & ASSOCIATES, P.C.
    The Kirby Mansion
    2000 Smith Street
    Houston, Texas 77002-8652
    (713) 307-9900
    (832) 383-9320 (fax)
    carlos.ryerson@ryersonlaw.com

    ATTORNEYS FOR
    CARLOS RYERSON




5
                      CERTIFICATE OF CONFERENCE

       I certify that I conferred by email with Jeffrey Feasby, counsel for James
Gomez, as Receiver for Arriba Limited, and with Carlos Ryerson, and they agree
with this request for an extension of time.

                                              /s/ Michael Choyke
                                              Michael Choyke


                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this motion was served on all counsel
of record electronically on May 22, 2015.

Michael J. Perez                              Steven Ward Williams
PEREZ & WILSON, LLP                           SMITH SOVIK KENDRIG & SUGRET, PC
750 B Street, Suite 3300                      250 S. Clinton Street
San Diego, California 92101                   Suite 600
(619) 741-0282                                Syracuse, New York 13202
(619) 460-0437 (fax)                          (315) 474-2911
perez@perezwilson.com                         (315) 474-6015 (fax)
                                              swilliams@smithsovik.com

Brian A. Calhoun                              Carlos Ryerson
CALHOUN, BHELLA, & SECHREST, LLP              RYERSON & ASSOCIATES, P.C.
325 N. St. Paul St., Suite 2300               The Kirby Mansion
Dallas, Texas 75201                           2000 Smith Street
(214) 981-9258                                Houston, Texas 77002-8652
(214) 981-9203 (fax)                          (713) 307-9900
bcalhoun@cbsattorneys.com                     (832) 383-9320 (fax)
                                              carlos.ryerson@ryersonlaw.com


                                              /s/ Michael Choyke
                                              Michael Choyke




                                          6